Exhibit 10.2

 
 
 
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
 
Performance Award Grant Agreement
 
 
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
 
 
 
 
 
United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) a Performance Award representing the right to
receive a specified number of shares of the common stock of the Corporation
(“Shares”) set forth below, which right, if payable, shall be paid in Shares:
 
 
 
Name of Grantee:
 
PARTICIPANT NAME
 
 
 
 
 
 
 
 
 
 
 
Name of Employing Company
 
 
 
 
 
 
on Date Hereof:
 
(the company recognized by the Corporation as employing the Grantee on the date
hereof)
 
 
 
 
 
 
 
 
 
 
 
Target Number of Shares
 
 
 
 
 
 
Subject to Award:
 
# SHARES
 
 
 
 
 
 
 
 
 
 
 
Maximum Number of Shares
 
 
 
 
 
 
Subject to Award:
 
(two times the Target Number of Shares Subject to Award)
 
 
 
 
 
 
 
 
 
 
 
Performance Period
 
The three-year period identified by the Compensation Committee in writing at the
time of Grant
 
 
 
 
 
 
 
 
 
 
 
Performance Goals
 
(see Exhibit A, attached)
 
 
 
 
 
 
 
 
 
 
 
Date of This Award:
 
GRANT DATE
 
 
 
By my acceptance, I agree that the above-listed Performance Award is granted
under and governed by the terms and conditions of the Corporation’s 2005 Stock
Incentive Plan, as amended and restated (the “Plan”), the Corporation’s
Administrative Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit B, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.
 
 


United States Steel Corporation
 
Accepted as of the above date: ACCEPTANCE DATE
 
 
By
 
 
 
By
PARTICIPANT ES
 
 
 
 
Authorized Officer
 
 
 
Signature of Grantee
 
 
 
Terms and Conditions
 
 
   1. Grant of Performance Award: The Performance Period for purposes of
determining whether the Performance Goal has been met shall be the three-year
period determined in accordance with the Administrative Regulations by the
Compensation Committee in writing at the time of Grant. The Performance Goal for
purposes of determining whether, and the extent to which, the Performance Award
will vest is set forth in Exhibit A to this Agreement. The Peer Group for
purposes of determining whether the Performance Goal has been achieved is the
Peer Group identified by the Compensation Committee in writing at the time of
Grant. The Peer Group is subject to adjustment as described in the
Administrative Regulations and as the Committee, in its discretion, may
additionally set forth at the commencement of the Performance Period in
accordance with Section 162(m) of the U.S. Internal Revenue Code. Exhibit A is
incorporated by reference herein. Subject to the Administrative Regulations and
the provisions of this Agreement, the Performance Award shall become payable, if
vested, following the Committee’s determination and certification after the end
of the Performance Period, as to whether and the extent to which the Performance
Goal has been achieved; provided that the Committee retains no discretion to
reduce or increase Performance Awards that become payable as a result of
performance measured against the Performance Goals.
 
 
 
 
 
   2. Payment of Award: If the Performance Award is payable, the Corporation
shall cause a stock certificate to be issued in the Grantee’s name, for no cash
consideration, for the number of shares of common stock of the Corporation
determined by the Committee to be payable pursuant to paragraph 1
hereof.  Payment shall be made following the end of the Performance Period, and
in no event more than two and one-half months following the end of the calendar
year in which the Performance Period ends. In the event that any payment to a
U.S. tax-payer with respect to a Performance Award is considered to be based
upon separation from service, and not compensation the Grantee could receive
without separating from service, then such amounts may not be paid until the
first business day of the seventh month following the date of the Grantee’s
termination if the Grantee is a “specified employee” under Section 409A of the
Code upon his separation from service. No dividends or dividend equivalents
shall be payable with respect to the Performance Award before the Performance
Goal has been achieved and the Performance Award has been determined to be
earned.
 
 
 
 
 
   3. Transferability: The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Performance Award and the
right to receive Shares, and any attempt to sell, transfer, assign, pledge or
encumber any portion of the Shares prior to the payment, if at all, of a stock
certificate in the name of the Grantee shall have no effect, regardless of
whether voluntary, involuntary, by operation of law or otherwise.
 
 
 
 





--------------------------------------------------------------------------------




 
   4. Change of Control: Notwithstanding anything to the contrary stated herein,
in the case of a Change of Control of the Corporation, (a) the Performance
Period shall automatically end, (b) the actual performance for the abbreviated
Performance Period shall be measured against the established Performance Goals,
the performance criteria shall be deemed satisfied only to the extent the actual
performance was achieved (the “Achieved Performance Award”), and the balance of
the Performance Award, if any, shall be forfeited, and (c) the Achieved
Performance Award shall remain subject to forfeiture until the third anniversary
of the Grant of this Performance Award if the Grantee’s employment is terminated
after the Change of Control but before the third anniversary of the date of
Grant; provided, however, notwithstanding Section 5, (i) if the Grantee’s
employment is terminated by the Corporation other than for Cause or a voluntary
termination by the Grantee for Good Reason in the case of participants
designated as executive management at the time of the Change of Control, within
24 months following a Change of Control, then the Achieved Performance Award
shall not be forfeited upon such termination; rather, the Achieved Performance
Award shall vest immediately upon the termination, (ii) if the Grantee’s
employment is terminated by reason of death or Disability, then the Achieved
Performance Award shall not be forfeited upon such death or Disability; rather,
the Achieved Performance Award shall vest immediately upon the Grantee’s death
during employment or termination of employment by reason of Disability; and
(iii) if the Grantee’s employment is terminated by reason of Retirement or
Termination with Consent, then a prorated portion of the Achieved Performance
Award will vest, based upon the number of complete months worked during the
original Performance Period in relation to the number of whole months in the
original Performance Period and the remainder shall be forfeited.
 
 
 
 
 
5. Termination of Employment: Unless otherwise determined by the Committee, (a)
the Performance Award is forfeited if the Grantee’s employment is terminated
with the employing company identified above or the Corporation, its Subsidiaries
or affiliates (each an “Employing Company”) during the Performance Period due to
a Termination without Consent or Termination for Cause, and (b) a prorated value
of the Performance Award will vest based upon (i) the number of complete months
worked by the Grantee during the Performance Period, in the event of a Grantee’s
termination of employment during the Performance Period by reason of Retirement
or Termination with Consent, or (ii) the schedule contained within the
Administrative Regulations, in the event of a Grantee’s termination of
employment during the Performance Period by reason of Death or Disability, in
any case to be calculated and delivered following the end of the relevant
Performance Period in accordance with paragraph 2 hereof, provided that the
relevant Performance Goal for the Performance Period is achieved. The remaining
value of the Performance Award is forfeited immediately upon the Grantee’s
termination of employment without consideration or further action being required
of the Corporation or the Employing Company. Any and all forfeitures shall be
evidenced by written notice to the Grantee.
 
 
 
 
 
   6. Vesting: Subject to Sections 4 and 5, in order to vest in the Performance
Award, the Grantee must continue as an active employee of an Employing Company
during the Performance Period and through the date on which the Committee
certifies whether the Performance Goal relating to the Performance Period has
been achieved, subject to the Employing Company’s right to terminate the
Grantee’s employment at any time.  


Except as provided in Section 5 of this Agreement, notwithstanding any other
terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment, regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Grantee is employed or the terms of the Grantee's employment
agreement, if any, the Grantee’s rights under this Agreement will terminate
effective as of the date that the Grantee is no longer actively employed by an
Employing Company and will not be extended by any notice period. For purposes of
the Performance Award, active employment does not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee's employment agreement, if any. The Committee shall have the
exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the Performance Award.
 
 
 
 
 
   7. Adjustments and Recoupment: The Target and Maximum number of Shares are
subject to adjustment as provided in Section 8 of the Plan. The Grantee shall be
notified of such adjustment and such adjustment shall be binding upon the
Corporation and the Grantee. Consistent with Section 8 of this Agreement, this
grant shall be administered in accordance with, and is subject to, any
recoupment policies and provisions prescribed by the Plan and/or the
Administrative Regulations at the time of such grant; notwithstanding the
foregoing, this grant shall be subject to all recoupment provisions required by
law from time to time. In its sole discretion, the Committee shall have the
authority to amend, waive or apply the terms of any recoupment policies or
provisions not required by law, in whole or in part, to the extent necessary or
advisable to comply with applicable local laws, as determined by the Committee.
 
 
 
 
 
   8. Interpretation and Amendments: This Grant and the issuance, vesting and
delivery of Shares are subject to, and shall be administered in accordance with,
the provisions of the Plan and the Administrative Regulations, as the same may
be amended by the Committee from time to time, provided that no amendment may,
without the consent of the Grantee, affect the rights of the Grantee under this
Grant in a materially adverse manner. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the Performance Award or that is
necessary to comply with securities or other laws applicable to the issuance of
Shares shall not be considered as affecting the Grantee’s rights in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Grant specifies otherwise, the Plan shall control.


 
 
   9. Compliance with Laws: The obligations of the Corporation and the rights of
the Grantee are subject to all applicable laws, rules and regulations including,
without limitation, the U.S. Securities Exchange Act of 1934, as amended; the
U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue Code of 1986,
as amended; and any other applicable laws. No Shares will be issued or delivered
to the Grantee under the Plan unless and until there has been compliance with
such applicable laws.
 
 
 
 
 
   10. Acceptance of Grant: The Grant shall not be payable unless it is accepted
by the Grantee and notice of such acceptance is received by the Stock Plan
Officer.
 
 
 
 





--------------------------------------------------------------------------------




 
   11. Withholding Taxes: The Grantee acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) is and remains his or her
responsibility and may exceed the amount withheld by the Corporation or the
Employing Company. Furthermore, the Grantee acknowledges that the Corporation
and/or the Employing Company (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Award, including the grant, vesting, or settlement of the
Performance Award or the subsequent sale of Shares; and (b) do not commit to and
are under no obligation to structure the terms of the grant of the Performance
Award or any aspect of the Grantee’s participation in the Plan to reduce or
eliminate his or her liability for Tax-Related Items or to achieve any
particular tax result. Further, if the Grantee has become subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable event, the Grantee acknowledges that the Corporation and/or
the Employing Company (or former Employing Company, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items of the Corporation and/or the Employing Company.
In this regard, the Grantee shall pay any Tax-Related Items directly to the
Corporation or the Employing Company in cash upon request. In addition, the
Grantee authorizes the Corporation and/or the Employing Company, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods: (1) withholding from Grantee’s wages or other cash compensation paid to
Grantee by the Corporation and/or the Employing Company; (2) withholding from
proceeds of the sale of Shares issued upon payment of the Performance Award
either through a voluntary sale or through a mandatory sale arranged by the
Corporation (on the Grantee’s behalf pursuant to this authorization) through
such means as the Corporation may determine in its sole discretion (whether
through a broker or otherwise); or (3) withholding in Shares to be issued upon
payment of the Performance Award. If the Corporation gives the Grantee the power
to choose the withholding method, and the Grantee does not make a choice, then
the Corporation will withhold in Shares as stated in alternative (3) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Grantee will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in Shares issuable upon vesting
of the Performance Award, for tax purposes, the Grantee is deemed to have been
issued the full number of Shares subject to the Performance Award,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items. Finally, the Grantee shall pay to the
Corporation or the Employing Company any amount of Tax-Related Items due as a
result of any aspect of the Grantee’s participation in the Plan. The Grantee
understands that no Shares or proceeds from the sale of Shares shall be
delivered to Grantee, notwithstanding the vesting of the Performance Award,
unless and until the Grantee shall have satisfied any obligation for Tax-Related
Items with respect thereto.


Notwithstanding anything in this Section 11 to the contrary, if the Performance
Award is considered nonqualified deferred compensation, the fair market value of
the shares withheld together with the amount of cash withheld may not exceed the
liability for Tax-Related Items.
 
 
 
 
 
   12. Nature of the Grant: Nothing herein shall be construed as giving Grantee
any right to be retained in the employ of an Employing Company or affect any
right that the Employing Company may have to terminate the employment of such
Grantee. Further, by accepting this Performance Award, the Grantee acknowledges
that:


a) the Plan and the Administrative Regulations are established voluntarily by
the Corporation, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Corporation at any time, to the extent permitted
by their terms;
b) the grant of the Performance Award is voluntary and occasional and does not
create any contractual or other right to receive future Performance Awards, or
benefits in lieu of Performance Awards, even if Performance Awards have been
granted in the past;
c) all decisions with respect to future Performance Award grants, if any, will
be at the sole discretion of the Committee;
d) the Grantee is voluntarily participating in the Plan;
e) the Performance Award and the Shares subject to the Performance Award are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Grantee’s employment contract, if any;
f) the Performance Award and the Shares subject to the Performance Award are not
part of normal or expected compensation or salary for purposes of calculating
any severance, resignation, termination, dismissal, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Corporation or the Employing
Company or any Subsidiary or affiliate of the Corporation;
g) the Performance Award and the Shares subject to the Performance Award are not
intended to replace any pension rights or compensation;
h) the grant of the Performance Award will not be interpreted to form an
employment contract or relationship with the Corporation, the Employing Company
or any Subsidiary or affiliate of the Corporation;
i) the future value of the Shares underlying the Performance Award is unknown,
indeterminable and cannot be predicted with certainty;
j) no claim or entitlement to compensation or damages arises from forfeiture of
the Performance Award resulting from termination of the Grantee’s employment by
the Corporation or the Employing Company (for any reason whether or not in
breach of applicable labor laws or the terms of the Grantee’s employment
agreement, if any), and in consideration of the grant of the Performance Award
to which the Grantee is not otherwise entitled, the Grantee irrevocably agrees
never to institute any claim against the Corporation or the Employing Company,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and the Employing Company from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Grantee shall be deemed irrevocably to
have agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
k) it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Performance Award;
l) the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Grantee’s participation in the Plan or the
Grantee’s acquisition or sale of the Shares underlying the Performance Award;
m) the Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;
n) unless otherwise provided in the Plan, Administrative Regulations or by the
Corporation in its discretion, the Performance Award and the benefits evidenced
by this Agreement do not create any entitlement to have the Performance Award or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares of the Corporation; and
o) the following provisions apply only if the Grantee is providing services
outside the United States:
i) the Performance Award and Shares underlying the Performance Award are not
part of normal or expected compensation for any purpose; and
ii) the Grantee acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Performance Award or of any amounts due to the Grantee pursuant to
the settlement of the Performance Award or the subsequent sale of any Shares
acquired upon settlement.
 
 
 
 





--------------------------------------------------------------------------------




 
    13. Data Privacy: The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.


      The Grantee understands that the Employing Company and the Corporation
hold certain personal information about the Grantee, including, but not limited
to, Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Performance
Awards or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Grantee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that if he or she resides outside the United States, he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the Grantee’s local human resources representative.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon vesting of the Performance Award. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that if
he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. The Grantee further understands that he or she
is providing the consents herein on a purely voluntary basis. If the Grantee
does not consent, or if the Grantee later seeks to revoke consent, the Grantee’s
employment status or service and career with the Employing Company will not be
adversely affected. The Grantee understands, however, that refusing or
withdrawing his or her consent may affect his or her ability to realize benefits
from the Performance Award or otherwise participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Grantee understands that he or she may contact his or her local
human resources representative.
 
 
 
 
 
14. Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.
 
 
 
 
 
15. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
 
 
 
 
 
16. Language: If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
 
 
 
 
 
17. Governing Law and Venue: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.
 
 
 
 
 
18. Exhibit B. Notwithstanding any provisions in this Agreement, the Performance
Award shall be subject to any special terms and conditions set forth in Exhibit
B to this Agreement for the Grantee’s country. Moreover, if the Grantee
relocates to one of the countries included in Exhibit B, the special terms and
conditions for such country will apply to the Grantee, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Exhibit B constitutes part of this Agreement.
 
 
 
 
 
19.  Insider Trading Restrictions/Market Abuse Laws: The Grantee acknowledges
that, depending on the Grantee's country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee's ability to acquire or sell Shares or rights to Shares
(e.g., Performance Awards) under the Plan during such times as the Grantee is
considered to have “inside information” regarding the Corporation (as defined by
any applicable laws in the Grantee's country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy maintained by the
Corporation.  The Grantee acknowledges that it is the Grantee's responsibility
to comply with any applicable restrictions, and the Grantee is advised to speak
to his or her personal advisor on this matter.
 
 
 
 
 
20.  Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Performance Award and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
 
 
 
 
 
21. Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.
 
 
 
 
 
22. Waiver: The Grantee acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee.
 





